internal_revenue_service number info release date index number ------------------------- ---------------------------- in re ------------------------- ---------------------------- department of the treasury washington dc person to contact ----------------------- id no ------------------- ---------------------------------------------------- telephone number - refer reply to cc psi b01 - genin-115142-03 date november dear ------------------ we are answering correspondence submitted by your representative requesting relief in order to establish an entity election and s_corporation status effective as of the taxable_year if you have proof of timely mailing your forms and we can intervene on your behalf otherwise you must formally request relief via the private_letter_ruling process we are able via the private_letter_ruling process to grant an extension of time to file an entity election form_8832 when a taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government similarly we are able to consider requests for relief relating to s_corporation elections under sec_1362 of the internal_revenue_code in order to request relief for your late elections you must specifically request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set forth in revproc_2003_1 copy enclosed in addition taxpayers must submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if you qualify for the reduced fee you must include a statement claiming that your gross_income for the last 12-month taxable_year was less than one million dollars if you decide to submit a formal request for a private_letter_ruling please follow the sample format provided in appendix b of revproc_2003_1 your request should include all required procedural statements a check for the user_fee and any documents that substantiate your intent to be an s_corporation please refer your request to our office by adding the following to the address incidentally the irs has developed two compact discs to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these items are free and can be ordered by calling the irs also makes information available to small_business taxpayers online at www irs gov businesses small index please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful s dianna k miosi sincerely yours dianna k miosi chief branch associate chief_counsel passthroughs and special industries attn cc pa t p o box ben franklin station washington dc direct to cc psi room enclosure rev_proc
